 

Case 4:18-cv-00475-A Document 20 Filed 01/16/19 P

0

 
 

3

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

    

 

 

 

 

 

 

 

Ronnie Young § CLERK, US DISTRIG QURT
Plaintiff § By va
§ . epuly
§
Vv § Case No. 4:18-cv-00475-A
§
§
ProCollect, Inc. 8.
Defendant §

APPLICATION FOR ADMISSION PRO HAC VICE
(Complete all questions; indicate “N/A” if necessary.)

kL Applicant is an attorney and a member of the law firm of (or practices under the name of)

Stein Saks, PLLC , with offices at

285 Passaic Street

 

 

(Street Address)

Hackensack NJ 07601
(City) State) {Zip Code)
(201) 282-6500 (201) 282-6501

(Telephone No.) (Fax No.)

I. Applicant will sign all filings with the name Yaakov Saks

UL. Applicant has been retained personally or as a member of the above-named firm by:

(List All Parties Represented}

Plaintiff, Ronnie Young

to provide legal representation in connection with the above-styled matter now pending before the United

States District Court for the Northern District of Texas.
Case 4:18-cv-00475-A Document 20 Filed 01/16/19 Page2of7 PagelD 114

 

Iv. Applicant is a member in good standing of the bar of the highest court of the state of
For Court Use Only.
Bar Status Verified:

New Jersey , Where Applicant regularly practices law.

 

 

 

Bar license number: 021132010 Admission date: November 2010

 

Attach to this application an original certificate of good standing issued within the past 90 days from the
attorney licensing authority in a state in which you are admitted to practice (e.g., State Bar of Texas).

V. Applicant has also been admitted to practice before the following courts:
Court: Admission Date: Active or Inactive:

* See Attached List

 

 

 

VI. — Applicant has never involuntarily lost, temporarily or permanently, the right to practice before
any court or tribunal, or resigned in lieu of discipline, except as provided below:

VII. = Applicant has never been subject to grievance proceedings or involuntary removal proceedings
regardless of outcome—while a member of the bar of any state or federal court or tribunal that requires

admission to practice, except as provided below:

VIN. Applicant has not been charged, arrested, or convicted of a criminal offense or offenses, except

as provided below (omit minor traffic offenses):
Case 4:18-cv-00475-A Document 20 Filed 01/16/19 Page3of7 PagelD 115

IX. Applicant has filed for pro hae vice admission in the United States District Court for the

Northern District of Texas during the past three (3) years in the following matters:

Date of Application: Case No. And Style:

 

 

 

{if necessary, attach statement of additional applications.)

X. Local counsel of record associated with Applicant in this matter is
Shawn Jaffer, Esq. , Who has offices at

15950 Dallas Parkway, Suite 400

 

 

 

(Street Address)

Dallas TX 75248
(City) (State) (Zip Code)
(214) 210-0730 : (214) 594-6199.

(Telephone No.) (Facsimile No.)

XL Check the appropriate box below.

For Application in a Civil Case

 

Y Applicant has read Dondi Properties Corp. v. Commerce Savs. & Loan Ass'n, 121
F.R.D.284 (N.D. Tex. 1988) (en banc), and the local civil rules of this court and will
comply with the standards of practice adopted in Dondi and with the local civil rules.

 

 

 

For Application in a Criminal Case

[| Applicant has read and will comply with the local criminal rules of this court.

 

XII. Applicant respectfully requests to be admitted to practice in the United States District Court for
the Northern District of Texas for this cause only. Applicant certifies that a true and correct copy of this
document has been served upon each attorney of record and the original upon the clerk of court,

accompanied by a $25.00 filing fee, on this the J4th | day of January , 2019

Yaakov Saks
Printed Name of Applicant

    

 
Case 4:18-cv-00475-A Document 20 Filed 01/16/19 Page4of7 PagelD 116

 
Case 4:18-cv-00475-A Document 20 Filed 01/16/19 Page 5 of 7 PagelD 117

Certificate of Goody Standing

 

“Gniter States of America
| Bisteiet of Hew Jersey

L. ‘WILLIAM T. WALSH, Clerk of the. United States District

c Court for the District fap New Jersey, do hereby certify that:

Daabot Saks

was duly admitted to practice in said Court as of March 1, 2011,
and is in good standing as a member of the Bar of said Court.

Dated at Trenton, New Jersey
on: December 7, 2018

wee T. WALSH, CLERK

Add pun

Cryst Shanklin, Deputy Clerk

 

U.S. District Court for the District of New Jersey does not entertain a grievance conunitiee.
Contact Board of Bar Examiners, New Jersey State Supreme Court,
Case 4:18-cv-00475-A Document 20 Filed 01/16/19 Page6éof7 PagelD 118

EXHIBIT B
Case 4:18-cv-00475-A Document 20 Filed 01/16/19

Federal Court Admissions of Yaakov Saks, Esa.
1. Western District of Arkansas

Western District of Tennessee

District of Colorado

Eastern District of Texas

Western District of Texas

Eastern District of Wisconsin

Western District of Wisconsin

Eastern District of Missouri

oO 8 ND eH FY

District of New Jersey

10. District of New Mexico

ll. = District of North Dakota

12. Northern District of Illinois
13. Southern District of Ilinois
14. Central District of Illinois

15. District of Nebraska

16. Eastern District of Michigan
17. District of Connecticut

18. Western District of Tennessee

se

District of Columbia

Page 7 of 7 PagelD 119
